DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “aerosolized particles” appears to be an improper double inclusion of “aerosolized particles” in line 2. The same rejection applies to additional instances of the limitation.
In claim 1, line 4, does aerosolized microparticles refer back to the aerosolized particles, or represent a different set of particles? The limitation is unclear.
In claim 1, line 7, does “particles” reference micro particles or aerosolized particles? The limitation is unclear. The same question applies to additional instances of the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kawai (JPS62129173).
Regarding claim 1, Kawai discloses a system for aerosol jet printing, the system comprising: 
an aerosolized particle source (Lines 56-57, a liquid supply) configured to selectively provide aerosolized particles (The limitations is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The supply is capable of performing the claimed function); 
a nozzle (1) configured to deposit aerosolized particles on a substrate (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The nozzle is capable of generating droplets that may be deposited on a substrate), the nozzle (1) including: a proximal inlet (1a) configured for passage of aerosolized microparticles (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The inlet is capable of receiving microparticles); a column (Examiner’s Annotated Figure 1) configured to focus the aerosolized particles when vibrated by an actuator (A) (Lines 97-110); and a distal opening (1b) configured for deposition of the particles on a substrate (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The opening is capable of particles being deposited on a substrate due to atomization of the fluid by the actuator); an actuator (A) configured to generate acoustic energy for migrating the particles (Lines 97-110); and a generator (202) configured to selectively energize the actuator (Lines 97-110).

    PNG
    media_image1.png
    284
    629
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Kawai discloses the system of claim 1, wherein the distal opening (1b) includes a circular shaped cross-section (Line 48 and Figure 3, The cone is cylindrical; as such, the opening is circular).
Regarding claim 3, Kawai discloses the system of claim 1, wherein the column (Examiner’s Annotated Figure 1) is in registration with the proximal inlet (1a) and the distal opening (1b) (Examiner’s Annotated Figure 1).
Regarding claim 4, Kawai discloses the system of claim 1, wherein the column (Examiner’s Annotated Figure 1) includes an outer surface (9) configured for mounting of the actuator (Lines 52-53).
Regarding claim 5, Kawai discloses the system of claim 1, wherein the column (Examiner’s Annotated Figure 1) tapers to the distal opening (Line 48).
Regarding claim 6, Kawai discloses the system of claim 1, wherein the column is made from a material that transfers acoustic energy (Line 47, The column is made of metal and therefore made from a material that transfers acoustic energy).
Regarding claim 7, Kawai discloses the system of claim 1, wherein an inner surface of the column (Examiner’s Annotated Figure 1) defines a channel (a), the channel being configured for the passage of the aerosolized particles (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The channel is capable of passing the particles).
Regarding claim 8, Kawai discloses the system of claim 7, wherein the column (Examiner’s Annotated Figure 1) is configured to transfer the acoustic energy of the actuator to the channel (Lines 97-108).
Regarding claim 10, Kawai discloses the system of claim 7, wherein the channel includes a square, a rectangular, an oval, or a circular shaped cross-section (Line 48 and Figure 3, The cone is cylindrical; as such, the cross is circular).
Regarding claim 12, Kawai discloses a nozzle for aerosol jet printing, comprising: a proximal inlet configured for passage of aerosolized particles; a column configured to focus the aerosolized particles when vibrated by an actuator; and a distal opening configured for deposition of the particles on a substrate (See above claim 1).
Regarding claim 13, Kawai discloses the nozzle of claim 12, wherein the distal opening includes a rectangular, an oval, or a circular shaped cross-section (See above claim 2).
Regarding claim 14, Kawai discloses the nozzle of claim 12, wherein the column is in registration with the proximal inlet and the distal opening (See above claim 3).
Regarding claim 15, Kawai discloses the nozzle of claim 12, wherein the column includes an outer surface configured for mounting of the actuator (See above claim 4).
Regarding claim 16, Kawai discloses the nozzle of claim 12, wherein the column tapers to the distal opening (See above claim 5).
Regarding claim 17, Kawai discloses the nozzle of claim 12, wherein the column is made from a material that transfers acoustic energy (See above claim 6).
Regarding claim 18, Kawai discloses the nozzle of claim 12, wherein an inner surface of the column defines a channel, the channel is configured for the passage of the aerosolized particles (See above claim 7).
Regarding claim 19, Kawai discloses the nozzle of claim 18, wherein the column is configured to transfer the acoustic energy of the actuator to the channel (See above claim 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai.
Regarding claims 9 and 11, Kawai discloses the system of claim 7, but is silent as to whether the channel is at least one of a half-wave, a quarter-wave, and/or an eighth-wave resonator, or whether the actuator vibrates the channel at or near a resonant frequency of the channel. Kawai discloses the general condition of the channel vibrating at a frequency (Lines 97 and 106-107). While Kawai does not disclose the range of frequency, Applicant has made no disclosure that the claimed limitations are critical. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the channel as at least one of a half-wave, a quarter-wave, and/or an eighth-wave resonator, or the actuator vibrating the channel at or near a resonant frequency of the channel, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
Regarding claim 20, Kawai discloses a method for aerosol jet printing, the method comprising: 
aerosolizing particles with a fluid media: receiving the aerosolized particles in a proximal inlet of a nozzle (Paragraph 1, “The material is encouraged to spread and diffuse to the inner peripheral surface 5a due t its adhesive force against gravity, and the fuel subjected to the violent vibrating force becomes a mist and the inner peripheral surface of the vibrator 5a scatters into the surrounding space”; The aerosolized fluid is received in the inlet of vibrator nozzle 5a), the proximal inlet configured for passage of aerosolized particles (As stated in the highlighted passage, the inlet is configured to receive the aerosolized particles); and vibrating a column of the nozzle by an actuator at a frequency of a channel of the column (Lines 97-110), wherein the aerosolized particles are vibrated in the channel (The fluid is vibrated in the channel of the column 1, as it exits into the nozzle inlet).
However, Kawai is unclear whether the or whether the actuator vibrates the channel at a resonant frequency of the channel. Kawai discloses the general condition of the channel vibrating at a frequency (Lines 97 and 106-107). While Kawai does not disclose the range of frequency, Applicant has made no disclosure that the claimed limitations are critical. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the channel as at least one of a half-wave, a quarter-wave, and/or an eighth-wave resonator, or the actuator vibrating the channel at or near a resonant frequency of the channel, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
Regarding claim 21, Kawai discloses the method of claim 20, further comprising focusing the aerosolized particles in the column based on the frequency of the acoustic energy (Paragraph 1, “The material is encouraged to spread and diffuse to the inner peripheral surface 5a due t its adhesive force against gravity, and the fuel subjected to the violent vibrating force becomes a mist and the inner peripheral surface of the vibrator 5a scatters into the surrounding space”; The vibration provides for the particles to be focused from the column to the surface 5a).
Regarding claim 22, Kawai discloses the method of claim 21, further comprising depositing the particles on a substrate via a distal opening of the column (The particles are deposited on the substrate 5a).
Regarding claim 23, Kawai discloses the method of claim 20, wherein the vibrating of the column is performed by an actuator (A) (Lines 97-110).
24. The method of claim 21, wherein the actuator includes a piezo transducer (“The vibration generator part Δ is mainly made of a cone 1 which is made of a corrosion-resistant metal or the like and has a tapered cylindrical shape as a whole, and has a large-diameter end face as its base, which is an ultrasonic vibration generation source utilizing the piezo effect”).
Regarding claim 25, Kawai discloses the method of claim 20, wherein the actuator vibrates the channel (Lines 97-110). 
However, Kawai is unclear whether the or whether the actuator vibrates the channel at or near a resonant frequency of the channel. Kawai discloses the general condition of the channel vibrating at a frequency (Lines 97 and 106-107). While Kawai does not disclose the range of frequency, Applicant has made no disclosure that the claimed limitations are critical. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the channel as at least one of a half-wave, a quarter-wave, and/or an eighth-wave resonator, or the actuator vibrating the channel at or near a resonant frequency of the channel, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
	  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752